Gilbert, J. :
. The duty imposed on the defendants by the charter of Long Island City was to award the contract in controversy “ to the lowest responsible bidder giving adequate se&wriiyP (Laws 1871, chap. 461, tit. 11, § 29.) That duty was a judicial one. It involved the determination of questions of fact, and that determination could not be controlled or coerced. Nor are the defendants responsible civilly for an erroneous or evpn a corrupt performance of the duty. Public officers intrusted with the performance of such a duty, and having jurisdiction, are protected against liability for damages consequent upon errors committed by them in the performance of the duty. N either malice nor corruption affords a ground for a civil action against them for such acts. ( Wilson v. The Mayor, 1 Den., 595; Weaver v. Devendorf, 3 id., 117; Barhyte v. Shepherd, 35 N. Y., 238.)
The cases cited on behalf of the plaintiff relate to the liability of public officers for nonfeasance or malfeasance in respect to the performance of ministerial duties. They have no application to a case of this kind. The rule of law which we have now laid down is well established in this State, although some contrariety of decision on the subject exists in other States.
The judgment must be affirmed, with costs.
Dykman, J., concurred; Barnard, P. J., not sitting.
Order sustaining demurrer to plaintiff’s complaint, and judgment entered thereon, affirmed, with costs.